Title: From James Madison to Thomas Jefferson, 7 July 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington July 7. 1810
Not knowing where I could be enabled to answer the inclosed, with so much confidence in the fact, as in your acquaintance with the historical antiquities of Virginia, I take the liberty of asking whether I may not say to Mr. Bassette, that no such accounts as he enquires after, are known to exist. As he seems desirous of an early answer you will oblige me by a few lines as soon as convenient.
